White, J.
delivered the following opinion of the Court: This is an action of assumpsit upon a book account, in which two items are for goods sold and delivered to two men by the name of Hughes.
We are of opinion that these items are within the statute of frauds and perjuries, passed in 1801. They are certainly within the words of it, and appear also within the meaning. If we begin to except cases out of the statute, which fall within the words and mischiefs of it, we might as well repeal it. The English Courts excepted cases out of the statute until they had considerably departed from it, but in more modern times they are re*307tracing their steps, and confining themselves to the words. We had better keep within the fair meaning of ours at the commencement.
Note. — Mr. Meigs, in his Digest, page 540, makes the following comment on this case : “ This case must have proceeded upon the ground that the purchasers were still bound, and, consequently, that the promise was collateral. But what case of subsequent ratification would avail, if this would not 1 ’’ — Ed.
The judgment must, therefore, be reversed.'